150 N.W.2d 886 (1967)
181 Neb. 738
In the Matter of the Valuation and Equalization, COUNTY OF LANCASTER, Nebraska, a body politic and corporate, Appellant,
v.
STATE BOARD OF EQUALIZATION AND ASSESSMENT, Appellee.
No. 36447.
Supreme Court of Nebraska.
May 19, 1967.
Paul Douglas, County Atty., William D. Blue, Ronald D. Lahners, Floyd A. Sterns, Walter D. Weaver, Janice L. Gradwohl, Lincoln, for appellant.
Clarence A. H. Meyer, Atty. Gen., Homer G. Hamilton, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., SPENCER, BOSLAUGH, SMITH, McCOWN and NEWTON, JJ., and WHITE, District Judge.
*887 SMITH, Justice.
In this equalization proceeding Lancaster County was ordered to increase valuations of certain real estate set out in its 1966 abstract of assessment. The county contends on appeal that the order should be reversed because the findings are inadequate.
The abstract shows valuations of property according to the following subclasses:


             R. Rural Class                           U. Urban Class
    1. Agricultural land                       1. Residential land
    2. Agricultural improvements               2. Residential improvements
    3. Suburban residential land               3. Commercial land
    4. Suburban residential improvements       4. Commercial improvements
    5. Suburban commercial land                5. Industrial land
    6. Suburban commercial improvements        6. Industrial improvements
    7. Suburban industrial land
    8. Suburban industrial improvements

The State Board of Equalization and Assessment imposed an increase of 42 percent on subclasses R3, R4, U1, and U2, and an increase of 44 percent on subclass R1. Other valuations were not changed. The State Board found that the assessmentsales ratio (without any statement of numerical proportion) for urban and suburban properties did not reflect the level of assessment on commercial or industrial property. Valuations of subclasses that were commercial or industrial were therefore not subject to adjustment. In the abstract of assessment they compose more than 25 percent of the urban class and approximately 10 percent of the rural class. Computing means of county ratios, the State Board made the following comparisons:


                       Rural Ratio        Urban Ratio
    Mean (State)           33.58            34.87
    Lancaster County:
       Without ordered
       increases           22.76            24.53
       With ordered
       increases           32.77            34.83

Rural and urban ratios, which were found unreliable statewide for valuation of commercial and industrial property, produced increased valuations of other subclasses. No finding of a mathematical relation among subclasses or of other explanatory facts was made. The ratios and the increases were not correlated. The effect of the ambiguities hinges on the function of findings in administrative process.
"The practical reasons for requiring administrative findings are so powerful that *888 the requirement has been imposed with remarkable uniformity by virtually all federal and state courts, irrespective of a statutory requirement. The reasons have to do with facilitating judicial review, avoiding judicial usurpation of administrative functions, assuring more careful administrative consideration, helping parties plan their cases for rehearing and judicial review, and keeping agencies within their jurisdiction." 2 Davis, Administrative Law Treatise, s. 16.05, p. 444.
"The basic findings are those on which the ultimate finding rests; the basic findings are more detailed than the ultimate finding but less detailed than a summary of the evidence. * * * The wanted basic findings may be either too general or too detailed. When they are too general, the task of the reviewing court is rendered more difficult, for it has to fill the gap between the evidence and the general findings in order to perform its task of reviewing. * * * A reviewing court may be just as dissatisfied with findings that are so detailed as to amount to no more than a statement of evidence. * * * The principal motivating force, as revealed by the opinions, is the need of the reviewing court for a clear view of the basis for the agency's action, * * *." 2 Davis, Administrative Law Treatise, s. 16.06, pp. 451-454. See, also, Ostler v. City of Omaha, 179 Neb. 515, 138 N.W.2d 826; Yellow Cab Co. v. Nebraska State Railway Commission, 176 Neb. 711, 127 N.W.2d 211.
The more intricate the adjustments, the greater the need is for basic findings. Unless we know the facts found by the State Board, we cannot reasonably pass on the sufficiency of evidence. Because the findings are inadequate, the order for increase of valuations in Lancaster County is reversed.
Reversed.